Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 1 of 6

B 10 (Supplement 2) (12/11)

UNITED STATES BANKRUPTCY COURT

SOUTHERN

in re MICHAEL ANTHONY TORRES, II AKA MICHAEL A. TORRES AKA Case No. 18-80354
MICHAEL TORRES AKA ANGELICA RAMOS EDWARDS, ANGELICA
MARIA TORRES AKA ANGELICA M. TORRES AKA ANGELICA TORRES
AKA ANGELICA RAMOS AKA ANGELICA M. EDWARDS
Debtor Chapter 13

Notice of Postpetition Mortgage Fees, Expenses, and Charges

 

If you hold a claim secured by a security interest in the debtor’s principal residence, you must use this form to give notice of any
postpetition fees, expenses, and charges that you assert are recoverable against the debtor or against the debtor's principal
residence. File this form as a supplemental to your proof of claim. See Bankruptcy Rule 3002.1.

ROUNDPOINT MORTGAGE SERVICING
Name of creditor: CORPORATION Court claim no. (if known): _ 17-1

 

Last four digits of any number you use to
identify the debtor's account: XXXXXx2651

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

—& No
(1 Yes. Date of the last notice: / i

Part 1: ltemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do
not include any escrow account disbursements or any amounts previously itemized in a notice filed in this case or
ruled on by the bankruptcy court.

 

 

 

 

 

 

 

 

 

 

 

 

 

| Description ——COCDatesincurred = = Amount
1. Late Charges (1)

2.  Non-sufficient funds (NSF) fees (2)

3. Attorney Fees 03/27/19 (3) $200.00
4, Filing fees and court costs (4)

5.  Bankruptcy/Proof of claim fees (5)

6.  Appraisal/Broker’s price opinion fess (6)

7. Property inspection fees (7)

8. | Tax Advances (non-escrow) (8)

9, Insurance advances (non-escrow) (9)

10. Property preservation expenses. Specify: 03/15/19 (10) _ $15.00
11. Other. Specify: (11)

12. Other. Specify: (12)

13. Other. Specify: (13)

14. Other. Specify: (14)

 

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322(b)(5) and Bankruptcy Rule 3001.1.
Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 2 of 6

 

The person completing this Notice must sign ff. Sign and print your name and your litle, if any, and state your address and
telephone number if different from the notice address iisted on the proof of claim fo which this Supplement applies.

Check the appropriate box.

(0 | am the creditor
fo] {am the creditor's authorized agent. (Aftach copy of power of allomey, If any.)

i declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

J

Peel

net

we
~~

aon

\

a

4
pie

Ss

 

 

 

a _—_ Date
Sigreture
aes ou . “ye } ms ~ og was
Print: Nee bee Title \ Oversight Skew ialse
First Nasr Middle Name Last Name - ;

yD . ~.
Company le, ian A FA, fee xc S304 A Bok Sey Vieing Lark
» me
son po ? “
Address SEV Py bes P, ne
Number Sirgat
. oe | > oe Le . EE. . :

Ry State Zip Code

Telephone number email:

 

 

 

 
Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 3 of 6

 

| Part 2: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box.

{] 1 am the creditor
[1] | am the creditor's authorized agent. (Attach copy of power of attorney, if any.)

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

 

 

 

 

 

 

x Date
Signature

Print: Title

First Name Middle Name Last Name

44-19-0718

Company
Address

Number Street

City State ZIP Code

Telephone number: email:

 

 

 

 
Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 4 of 6

B 10 (Supplement 2) (12/11)

I hereby certify that on April 22, 2019 a true and correct copy of the above and foregoing Notice of
Postpetition Mortgage Fees, Expenses, and Charges shall be served via electronic means, if available,
otherwise by regular, first class mail on April 23, 2019 to the following parties at the addresses indicated

CERTIFICATE OF SERVICE

by deposit in the United States Mail, first class postage prepaid.

MICHAEL ANTHONY TORRES, IT AKA
MICHAEL A. TORRES AKA MICHAEL TORRES
AKA ANGELICA RAMOS EDWARDS
ANGELICA MARIA TORRES AKA

ANGELICA M. TORRES AKA ANGELICA TORRES
AKA ANGELICA RAMOS AKA ANGELICA M. EDWARDS

2325 RUBY DR.
TEXAS CITY, TX 77591
DEBTOR

THOMAS M. ROOT

450 N. TEXAS AVE., STE. A
WEBSTER, TX 77598
ATTORNEY FOR DEBTOR

WILLIAM E. HEITKAMP

9821 KATY FREEWAY, STE 590
HOUSTON, TX 77024
CHAPTER 13 TRUSTEE

44-19-0718

XXXXX2651

TORRES, Hf, MICHAEL ANTHONY
Canventional

Codilis & Moody, P.C.

By: /s/ Cristina Platon Camarata

400 N. Sam Houston Pkwy E, Suite 900A
Houston, TX 77060

ATTORNEYS FOR SECURED CREDITOR
Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 5 of 6

Mortgage Contracting Services, LLC
4890 West Kennedy Blvd.

Tampa, FL 33609

Phone No: (813) 874-2177

Fax No: (813) 258-5729

Property Insp. - Property Inspection Services - INVOICE
60059998 _00086

Roundpoint Mortgage
Servicing Corp

  

Invoice #:

 

 

Invoice Status: Check Confirmed
5032 Parkway Plaza Bivd Input By: Amalia Inaty
Charlotte, NC 28217 Date Submitted: 3/18/2019
Re: TORRES Ii MICHAEL Invoice Date: 3/17/2019
ANTHONY ‘
2325 RUBY DR Vendor Ref #:
TEXAS CITY, TX 77591 Vendor Code:
0000
Loan #:
Loan Type: Payee Code:
Inv. ID / Cat. ID: Type: Non Judicial
Cost Center: Order Date 3/12/2019
FHA Case No: Order Complete Date 3/15/2019
GSE Code: age
GSE REO Rem. Code: Acquisition Date:
Paid in Full Date: N/A
. Foreclosure Removal N/A
Original Mortgage Amount: $206,215.00 HiType 1
Litigation Status Code: Class Code O1
Man Code: 0
Invoice ID: 249499009
Asset Number: 04
Outsourcer:
SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
3/18/2019 3/21/2019 3/21/2019 3/22/2019
Cost Description(s) Wik Aff.ind item Date Qty Item Price Orig. Billed Adjust Net
Property Services - insp - Bankruptcy Inspection 03/15/2019 4 $15.00 $15.00 $0.00 $15.00

Note: BANKRUPTCY

 

Total:

1 ice | LE ti
None

Invoi vel me
None

$15.00

$0.00 $15.00
 

 

Case 18-80354 Document 52 Filed in TXSB on 04/22/19 Page 6 of 6
Codilis & Stawiarski, P.C.(TX)
650 N. Sam Houston Pkwy East
Houston, TX 77060
Phone No: (720) 221-5863
Fax No: (281) 925-5300
Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
Roundpoint Mortgage invoice #: 301068
Servicing Corp
invoice Status: Check Confirmed
5032 Parkway Plaza Bivd Input By: Priscilla Martinez
Charlotte, NC 28217 Date Submitted: 3/28/2019
Re: TORRES li MICHAEL Invoice Date: 3/27/2019
ANTHONY . 40.
0325 RUBY DR Vendor Ref #: 44-19-0718
TEXAS CITY, TX 77591 Vendor Code: CSTX
0000
Loan #: .
Loan Type: Payee Code: Codil77060
Inv. 1D / Cat. ID: Type: Non Judicial
Cost Center: Referral Date 3/13/2019
FHA Case No:
GSE Code: Acquisition Date:
GSE REO Rem. Code: equistion Wate:
Paid in Full Date: N/A
. Foreclosure Removal N/A
Original Mortgage Amount: $206,215.00 HiT
ates ype 1
Litigation Status Code: Class Code 01
Man Code: 6
BK Case No: 18-80354
BK Chapter: 13
Invoice ID: 250207556
Asset Number: 01
Outsourcer: LPS Default Solutions
SubmittedDate 1st Reviewed Date Last Reviewed Accepted Date Approved Date Chk Requested Chk Confirmed
3/28/2019 4/4/2019 4/4/2019 4/5/2019 4/5/2019 4/6/2019
Fee Description(s) WIH Aff.ind Item Date Qty Item Price Orig. Billed Adjust Net
Attorney Fees - Review of Plan 03/27/2019 4 $200.00 $200.00 $0.00 $200.00

Note: Fee for review of Debtors Chapter 13 Plan, Statement and Schedules and filing a Notice of Appearance - Recoverable -

Recoverabl

le from the borrower

Service From Date: 3/27/2019 Service To Date: 3/27/2019

 

Total:
Invoice L
None

Invoice Level

Allowable not e:

$200.00 $0.00 $200.00

xcepti

ommen
xceeded
